DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for the examination. 

                                                          Claim Objection
2.	Claim 12 is objected to because of the following informalities:  “19. The non-transitory storage medium according to claim 8” should be “19. The non-transitory storage medium according to claim 18 “Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  LI(US 20180352394 A1) in view of Sardino(US 20190065284 A1).

As to claim 1,  LI teaches  obtaining preset application program interface ( the internet services interface module 328 may select an API from among a plurality of APIs, where the selected API corresponds to at least one of the internet services 336-342, para[0052], ln 1-10) ,
 system resources of an automatic machine learning system( processors 312 direct the internet server 302 to perform operations related to applying one or more machine learning techniques to the query results included in the API response 334 to obtain the most relevant query results, para[0055]); 
obtaining performance index measurement value according to the preset application program interface when the automatic machine learning system pre-trains deep learning training model candidate( The internet services interface module 328 may then generate an API call 332 based on the selected API(s)[ API], where the API call 332 incorporates one or more of the search terms included in the query request 220 received from the messaging application 216. The internet services interface module 328 may then receive an API response 334 from the corresponding internet service, where the API response 334 includes one or more query result, para[0052], ln 28-40/machine learning service module 326 may operate in real-time to intercept, index, store and extract text from API calls 332 and/or API responses 334, para[0058], ln 6-14/ the machine learning service module 326 is configured to collect a sufficient number (hundreds if not thousands) of training API responses 334 to train a deep learning method so that it functions well, and so is considered “strong.” In one embodiment, category-specific training documents are passed to, and ingested by, one or more deep learning methods best suited to handle natural language processing (NLP), para[0057], ln 1-10/ Once the Deep Learning Engine is trained, the system indexes and also extracts text from each query and in any of the API responses 334, para[0057], ln 28-40/ obtaining performance index measurement value according to the preset application program interface when the automatic machine learning system pre-trains deep learning training model candidate during deep training , the system indexes information in the APIs or response APIs which are corresponding the selected APIs as described above ).
Li does not teach determining a distribution strategy and a resource allocation strategy according to the performance index measurement value and the system resources; and allocating computing resources of the automatic machine learning system according to the distribution strategy and the resource allocation strategy. However, Sardino teaches determining a distribution strategy and a resource allocation strategy according to the performance index measurement value and the system resources; and allocating computing resources of the automatic machine learning system according to the distribution strategy and the resource allocation strategy( The management server 404 discovers and indexes[index] the hardware device(s) 408. The index includes performance and connectivity information  about each of the hardware device(s) 408 such as, for example, access information[a resource allocation strategy], hardware capabilities, buffer size, network connection speed[, current processing loads, special permissions, and the like, para[0053], ln 12-40/ The management server 404 discovers and indexes hardware device(s) 408 available for training or inference processing as shown at 401. As described above the hardware device(s) 408 are accelerators that can be utilized for machine learning and deep learning model training and inference processing. It is possible that the deployment for inference be based on additional factors, such as logical proximity to the transactions that will require the result of the inference operation. Upon indexing the hardware device(s) 408, the management server 404 has the address of each accelerator and can provide access information to any requesting software applications from any client devices, para[0055], ln 2-40/ At 403, the communication to the discovery module 406 includes access information for hardware device(s) 408 available. The access information can be provided to the discovery module 406 through an API or other similar interface. The job placement module 410 analyzes the access information for the accelerators and based on the job type (e.g., model training, inference processing, etc.) can select an accelerator to offload[allocating] the machine learning job[allocating computing resources of the automatic machine learning system] or any other processing job as shown at 404, para[0055], ln 22-35/transmit to the discovery module 406 a plurality of available of accelerators' access information. Included in this access information can be the index information for each of the accelerators. The job placement module 410 selects an accelerator based on the job requirements matched[resource allocation strategy] to the performance information of the accelerator. A machine learning job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on[the distribution strategy] the job type and performance requirements[ the distribution strategy ]needed to carry out the job, para[0058], ln 1-30). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Li with Sardino to incorporate the feature of determining a distribution strategy and a resource allocation strategy according to the performance index measurement value and the system resources; and allocating computing resources of the automatic machine learning system according to the distribution strategy and the resource allocation strategy because this provides  focus on being able to develop machine learning models that are produced faster and, if necessary, re-trained faster for deployment in data analytics develop machine learning models that are produced faster and, if necessary, re-trained faster for deployment in data analytic.
As to claim 4, LI teaches configuring the application program interface, software resources, and hardware resources for the deep learning training model candidate according to the performance index measurement value and the system resources( para[0037]/ para[0057], ln 26-39/ para[0058]).
 As to claim 8,11, 15, 18,  they are  rejected for the same reasons as to claims 1, 4 above.
 

Claim(s) 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  LI(US 20180352394 A1) in view of Sardino(US 20190065284 A1) and further in view of SZETO(CN 107980162 A).

As to claim 2, LI and Sardino do not teach  determining single-node training or multi-node training according to the performance index measurement value and the system resources; wherein the single-node training comprises a single node trains the deep learning training model candidate, and the multi-node training comprises multiple nodes jointly train the deep learning training model candidate, and share parameter variables in the deep learning training model candidate. However, SZETO teaches determining single-node training or multi-node training according to the performance index measurement value and the system resources( displaying the machine learning engine. a set of machine learning model disclosed recommendation engine generating training, the model is trained on in a known genome data set and the corresponding known clinical outcome data set. each model based on the performance index, Abstract, ln 1-10); wherein the single-node training comprises a single node trains the deep learning training model candidate, and the multi-node training comprises multiple nodes jointly train the deep learning training model candidate, and share parameter variables in the deep learning training model candidate( should understand the displayed distribution represents the distribution accuracy value in the model rather than the evaluation model of many complete training. However, the researcher can interact with the modeling engine for deeply researching one or more assessment model and their corresponding metrics or metadata (if necessary), sec: Fig. 3, ln 15-30/In view of genome data set and clinical outcome data set and potential research project sharing these attributes, can be used in the measurement model to rank potential research project. The model characteristic metric, especially the ordering of integrated measurement, research project may indicate which items likely to produce the most useful information, such as the generated model as evidenced with reference to the accompanying drawings, Sec: Description, ln 36-46).
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the teaching of LI and Sardino with SZETO to incorporate the feature of determining single-node training or multi-node training according to the performance index measurement value and the system resources; wherein the single-node training comprises a single node trains the deep learning training model candidate, and the multi-node training comprises multiple nodes jointly train the deep learning training model candidate, and share parameter variables in the deep learning training model candidate because this allows multiple computers coordinating communication and effort to support machine learning environment of the distributed computing system.
As to claim 3, SZETO teaches  the single-node training comprises a single device or multiple mirror devices in a single node trains the deep learning training model candidate, and the multi-node training comprises the multiple nodes using a replication mode or a parameter server mode to train the deep learning training model candidate( Sec:FIG. 5C, ln 5-20) for the same reason as to claim 2 above.  
As to claims 9, 10,  16, 17, they are rejected for the same reasons as to claims 2, 3 above.
                                                 Allowable Subject Matter
Claims 5-7, 12-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194